 Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                     CASE NO.: 0:19-cv-62481-PCH

KEVIN FRIEDMAN, VIJAY PATEL,
JONATHAN SCHOEFF, MICHAEL SCHOEFF,
and GEORGE SKAFF,

               Plaintiff,
v.

DAVID HAMMER; MITCHELL HAMMER;
GHEN SUGIMOTO; DIANE SUGIMOTO;
TRC FUNDING GROUP NO. 1 LLC; and
SMART LEGAL SOLUTIONS, LLC,

            Defendants.
______________________________________________/


          DEFENDANT, DIANE SUGIMOTO’S MOTION FOR TO SEVER PLAINTIFF
           KEVIN FRIEDMAN AND HIS CLAIMS PURSUANT TO FED.R.CIV.P 21

       NOW COMES the Defendant, Diane Sugimoto, by and through undersigned Counsel and

seeks an order severing Plaintiff, Kevin Friedman and his claims from this matter and the Defendant

further states unto this Honorable Court in support of her motion.

                                              FACTS

       Currently this matter is being prosecuted by Plaintiffs Dr. Kevin Friedman, DO, Dr. Vijay

Patel, MD, Dr. Jonathan Schoeff, MD, Michael Schoeff and George Skaff. The original complaint

alleged a common thread of allegations of wrongful conduct purportedly shared equally among all

the Defendants. On March 5, 2020 the Plaintiffs moved to amend their complaint to add two

additional claims and subtract the claim for conversion.

       For the purposes of this motion, the only allegations contained in the First Amended

Complaint that are at issue ¶33 and ¶34 which state in their entirety:
    Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 2 of 7



         33. Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen Sugimoto, in
         their own self-interests and on behalf of Defendants Smart Legal and TRC Funding
         represented to Plaintiffs that Defendant David Hammer earned a Juris Doctorate and Master
         of Laws in Taxation from University of Florida and that his four years of law practice led
         him to a career in business. Defendants failed to disclose that in Defendant David Hammer’s
         four years of law practice he was once reprimanded, twice suspended, and ultimately
         disbarred by the Florida Bar.

         34. Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen Sugimoto, in
         their own self-interests and on behalf of Defendants Smart Legal and TRC Funding, failed
         to disclose to Plaintiffs at the time of their investments that Defendant David Hammer’s
         father, Defendant Mitch Hammer, had been criminally convicted of violating securities laws
         and would be involved in the management of TRC Funding.

See Amended Complaint, pg. 8.

         After Dr. Friedman learned of the investment opportunity, he set out, voluntarily, to solicit others

to invest and is responsible for soliciting the other four Plaintiffs in this matter. In addition to being a

securities dealer for hire, Dr. Friedman, given his medical background, also was employed by The Record

Company to consult on matters concerning medical records review and other consulting with Dr.

Friedman’s training and experience. (Exhibit “A”). In addition to consulting on medical records related to

the TVM cases, Dr. Friedman was also compensated $112,500.00 1 in the form of a dealer’s commission 2

by a sister company of Defendant, TRC Funding Group No. 1, LLC for Dr. Friedman’s unlicensed efforts

to obtain new investors. (Exhibit “B”, pg. 21 3). According to Michael Schoeff, he was not happy about Dr.

Friedman’s conduct but did believe that Dr. Friedman did attempt to conceal it by discouraging the

investors from taking legal action. (Exhibit “C”), pg. 37, ln. 10-22).

         In addition to not disclosing his independent contractor status to those whom he recruited, he also

failed to disclose what the other plaintiffs allege was material information. According to ¶54 Complaint:


1
  In his communications, Dr. Friedman would refer to this transaction and the compensation as “dirty”
2
  Fl. State 517. 021(6)(a) “Dealer” includes any of the following:
1. Any person, other than an associated person registered under this chapter, who engages, either for all or part of her or
his time, directly or indirectly, as broker or principal in the business of offering, buying, selling, or otherwise dealing or
trading in securities issued by another person. Possibly subject to liability under Fl. Stat. 512.211. as an unlicensed dealer and
as a control person.
3
  Page numbers reference in the exhibits refers to the bates number located in the bottom right corner of the pages.

                                                                 2
    Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 3 of 7



         54. During or around the spring of 2017, after investing in TRC Funding, Plaintiff Kevin
         Friedman learned that Defendant David Hammer had been disbarred after only four years
         of practicing law, and that Defendant Mitchell Hammer had been convicted of violating
         securities laws. . .

See First Amended Complaint pg. 13. The Plaintiffs allege that:

         55. The criminal and unethical backgrounds of Defendants David Hammer and Mitchell
         Hammer were material facts that would have substantially impacted Plaintiffs’ decision to
         invest in TRC Funding, especially given that the criminal conduct involved securities fraud.

See Amended Complaint, pg, 14 ¶55. Dr. Friedman further admits in his deposition that he learned those

facts after his $600,000.00 investment which was in April of 2017. (Exhibit “B”, pg. 12, ln. 1 -6). See also

Amended Complaint pg. 10, ¶43(a). However, during discovery, Defendant Diane Sugimoto produced a

text message among Dr. Friedman, Defendant Diane Sugimoto, and Defendant Ghen Sugimoto, dated five

months after his discovery of the disbarment and conviction, August 28, 2017, wherein Dr. Friedman

indicated that he had a good conversation with both Mitch and David Hammer about the disbarment and

conviction and that he had determined – “Feel good about everything. If you agree I don’t think it’s

necessary to speak to the this to the other guys since it does not impact the investment. If they [the other

guys] happen to ever find out on their own, which I don’t anticipate, I will just say I was not aware and we

can discuss as we did today” wherein Ghen Sugimoto replied, “Good to hear. They are good people”. Dr.

Freidman agreed with that assessment. Further down in the text Dr. Friedman further states “Yes it was a

good idea to talk. Loren felt good about it as well” 4 (Exhibit “D”). It is noteworthy that during the twenty

(20) months that Dr. Friedman withheld the, so called “material” information from his Co-Plaintiffs; he

himself invested and additional twenty-five thousand dollars ($25,000.00), Plaintiff Vijay Patel invested

one-million dollars ($1,000,000.00), Plaintiff, Michael Schoeff invested four-hundred thousand dollars,

and ($400,000.00) and Plaintiff George Skaff invested one-hundred thousand dollars ($100,000.00).


4
 “Loren” is Dr. Friedman’s wife at this time, but at the time of the text exchange, according to his deposition testimony, she
was acting as his lawyer related to the investment and therefore claimed Attorney Client Privilege as to the conversation that
under pins the statement “Loren felts good about it as well”. See Exhibit “D” pg. 13, ln. 1-8

                                                               3
 Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 4 of 7



Plaintiff George Skaff, in his deposition, was unequivocal that had he known about Defendant, Mitchell

Hammer’s prior conviction he would have not, under any circumstance, participated in the investment.

(Exhibit “E”, pg. 57 – 60).

                                             ARGUMENT

       Fed.R.Civ.P 21 states: “Misjoinder of parties is not a ground for dismissing an action. On motion

or on its own, the court may at any time, on just terms, add or drop a party. The court may also sever any

claim against a party.” This rule has been interrupted to allow the Court to sever a party and its claims

from others for various reason:

       Rule 21 of the Federal Rules of Civil Procedure provides that, "[o]n motion or on its own,
       the court may at any time, on just terms, add or drop a party. The court may also sever any
       claim against a party." Similarly, a district court has broad discretion in deciding whether
       to sever a party or claim pursuant to Rule 21. Although Rule 21 is most commonly invoked
       to sever parties improperly joined under Rule 20, "the Rule may also be invoked to prevent
       prejudice or promote judicial efficiency." Lopez v. City of Irvington, 2008 WL 565776, *2
       (D.N.J. 2008); see also Sporia v. Pennsylvania Greyhound Lines, Inc., 143 F.2d 105 (3d
       Cir. 1944) (not limiting Rule 21 severance to cases of misjoinder); Wyndham Assoc. v.
       Bintliff, 398 F.2d 614 (2d Cir.) (same, citing Sporia )

Zamichieli v. Delbalso (M.D. Pa. 2018).

       The facts in this matter are analogous to those in Sporia v. Pennsylvania Greyhound Lines, Inc. The

fact pattern in Sporia is the classic scenario in which driver and passenger in a motor vehicle get into an

accident with another vehicle and both are injured. Driver and passenger jointly sue the driver of the bus

that hit them and his corporate employer. The bus company attempted to assert a third-party claim against

the driver of the automobile; however, the driver of the automobile cannot be brought in by way of third-

party complaint because Fed.R.Civ.P 14 requires that the Third Party be a “non-party” to the action. The

Third Circuit Court of Appeals in Sporia, found that even through the two actions were nearly identical in

facts and law, that –

       It has already been recognized that where plaintiffs having separate causes of action join as
       co-plaintiffs, the defendant may obtain a severance of the claim of one of the plaintiffs in
       order to join him thereafter as an additional defendant as to the claim of the remaining

                                                    4
    Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 5 of 7



          plaintiffs. Such a severance is proper in order to protect the defendant from being deprived
          of the procedural right of joinder to which he would be entitled had the severed plaintiff not
          joined as a co-plaintiff. Otherwise the right to join him as an additional defendant would
          depend upon the chance circumstance that he had not joined as a co-plaintiff.


Sporia v. Pennsylvania Greyhound Lines, 143 F.2d 105, 107 (3rd Cir. 1944).

          In this matter the Plaintiffs jointly have pled that the failure to disclose the disbarment and criminal

conviction were material omissions, and that had those facts been known, the Plaintiffs would not have

invested. In fact, the, the Plaintiffs in their complaint repeat several times: “Plaintiffs would not have agreed

to purchase the securities and invest in TRC Funding but for Defendants’ misleading statements and failure

to disclose material facts.” See Amended Complaint ¶70, ¶91, ¶104, ¶115.

          Clearly, the term “Plaintiffs” in reference to ¶33 and ¶34 does not include Dr. Friedman who admits

to knowing about the disbarment and conviction in the spring of 2017, did not address any of his concerns

until five months later when he spoke to Defendants Mitch and David Hammer, determined with the advice

of counsel that the non-disclosure was not material and had no effect on the investment. (Exhibit “D”) and

subsequently invested additional money. Further he not only agreed to keep it to himself, he indicated he

would lie to the other investors who he recruited and was compensated for if they discovered the omissions

on their own. The fact is, none of the other investors found out from Dr. Friedman, but rather found out

from an Attorney in late 2018, whom they all consulted with and who jointly represented them in the Tampa

matter.

                                                     CONCLUSION

          Diane Sugimoto’s 5 ability to properly defend in this matter is severely prejudiced by her inability

to bring a third-party complaint against Dr. Friedman in the suit by the other four plaintiffs. If she could

bring such a claim, she would, in summary, allege that to the extent she is liable to those four plaintiffs,


5
 And some of the other Defendants as well would also be prejudiced by the inability to join Dr. Friedman as a third-party
defendant.

                                                              5
    Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 6 of 7



Dr. Friedman should be liable to her, because he was an unlicensed securities dealer who solicited those

plaintiffs, knew about the alleged omissions, and chose to make those omissions to those investors. 6 Dr.

Friedman and his attorney wife are a common thread among the Plaintiffs’ investments which took place

through 2017 and into early 2018. The Court rules are for the benefit of all the parties, and the Defendants

should not be excluded from full use of Rule 14 just because the Plaintiffs chose to, tactically, band together

to insulate Dr. Friedman from scrutiny by a trier of fact for his own alleged fraudulent conduct which, if a

trier of fact so determined, includes liability under Counts I, II, III, IV and V of the complaint.

           WHEREFORE, the Defendant, Diane Sugimoto, respectfully requests that this Court grant the

motion to sever Plaintiff, Dr. Kevin Friedman, DO and his claims from the claims of the other four

Plaintiffs, and allow Defendant 14 days after her motion to dismiss is adjudicated to file a third-party

complaint in this action against Dr. Friedman and others, as may be appropriate, and for any other relief

that the Court deems equitable.

                                                                   By: /s/ Paul DeCailly____________
                                                                   Paul DeCailly, Esq.
                                                                   FLBN: 796301
                                                                   DECAILLY LAW GROUP, P.A.
                                                                   PO Box 490
                                                                   Indian Rocks Beach, FL 33785
                                                                   (727) 824-7709
                                                                   pdecailly@dlg4me.com



                                                CERTIFICATE OF COMPLIANCE

           In accordance with Local Rule 7.1, the undersigned attorney certify that he has conferred with

       Counsel for the Plaintiffs regarding the issues raised in this motion by email and telephone conference

       on March 30, 2020, and with counsel for Defendants TRC Funding Group No. 1, LLC. Counsel for

       Plaintiffs opposes this motion, but counsel for Defendants and pro se Defendant support it.


6
    Dr. Vijay Patel is a Florida resident which implies a violation of FL. Statute 517 et seq.

                                                                   6
 Case 0:19-cv-62481-PCH Document 64 Entered on FLSD Docket 03/30/2020 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I served a true and correct copy of the foregoing on this 30th day of

March, 2020, upon all counsel of record via the Court’s CM/ECF System and unrepresented parties by e-

mail.

                                                  Respectfully submitted,

                                                  /s/ Paul DeCailly__________________
                                                  Paul DeCailly




                                                 7
